DETAILED ACTION
	The amendments filed on 04/02/2020 have been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 16 recites “the electric pump configured to provide an output pressure based at least in part on an anticipated speed of the electric motor”.  However, this claim limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochring (U.S. 2016/0208592A1), in view of Broussard et al. (U.S. 2015/0211524A1). 
Regarding claim 1, Ochring disclose a hydraulic fracturing system (10, fig. 1 and refer to paragraph 0031) for fracturing a subterranean formation (16) comprising: an electric pump (36; refer to paragraphs 0031 and 0032: electricity generated in generator 50 is conveyed to line 72 connected to motor 39 which drives pump 36) fluidly 
at least one generator (50) electrically coupled to the electric motor (39) so as to generate electricity for use by the electric pump (36; refer to paragraph 0032); 
wherein a shaft (40, fig. 1 and paragraph 0031) connects the motor (39) to the pump (36) and drives the pump (36; refer to paragraph 0031), the electric pump (36) configured to provide an output pressure based at least in part on an anticipated speed of the electric motor (39: see fig. 1 and refer to paragraph 0031: pump 36 will provide output pressure based at least in part on an anticipated speed of the motor 39) .  
However, Ochring is silent to a shaft of the motor is directly coupled to a crankshaft of the pump without an intermediate gear reduction system such that the shaft of the motor rotates at substantially the same speed as the crankshaft of the pump.
Broussard et al. disclose a system for hydraulic fracturing an underground formation (refer to abstract) comprising a pump (10, fig. 1) for pumping hydraulic fracturing fluid into the wellbore, the pump (10) having a pump shaft/crankshaft (182, fig. 6), and an electric motor (14) with a motor shaft (180) mechanically attached to the pump (10) to drive the pump (refer to abstract). Rotation of the motor shaft will cause the pump shaft to rotate at substantially the same speed (refer to abstract, paragraphs 0007, and 0041).

Regarding claims 2, 9, and 17, the combination of Ochring and Broussard et al. teach all the features of this claim as applied to claim 1 above, Broussard et al. further disclose a coupling device (152) connecting the shaft (180) of the motor (14) to the crankshaft (182; see fig. 6 and refer to paragraph 0050).  
Regarding claims 3-4, 10-11, and 18-19, the combination of Ochring and Broussard et al. teach all the features of this claim as applied to claim 2 above, Broussard et al. further disclose wherein the coupling device is a flexible coupling device or a rigid coupling device (refer to paragraph 0040-0041), wherein the coupling device is a gear coupling (see fig. 3 and refer to paragraph 0046).
Regarding claim 5, the combination of Ochring and Broussard et al. teach all the features of this claim as applied to claim 1 above, Ochring further discloses a variable frequency drive connected to the at least one electric motor (39) to control the speed of the at least one electric motor (refer to paragraph 0031).  
Regarding claim 6 and 12, the combination of Ochring and Broussard et al. teach all the features of this claim as applied to claim 1 above, Ochring further discloses the at least one generator (50) comprises one of a turbine generator (53; refer to paragraph 0032) or a reciprocating engine generator, or a combination thereof.  

at least one electric motor (39; refer to paragraphs 0031-0032) providing operational energy to the electric pump (36; refer to paragraph 0032); at least one generator (50) electrically coupled to the electric motor (39) so as to generate electricity for use by the electric pump (36; refer to paragraph 0032); 
a variable frequency drive connected to the at least one electric motor (39) to control the speed of the at least one electric motor (refer to paragraph 0031); 
wherein a shaft (40, fig. 1 and paragraph 0031) connects the motor (39) to the pump (36) and drives the pump (36; refer to paragraph 0031), the electric pump (36) configured to provide an output pressure based at least in part on an anticipated speed of the electric motor (39: see fig. 1 and refer to paragraph 0031: pump 36 will provide output pressure based at least in part on an anticipated speed of the motor 39).  
However, Ochring is silent to wherein a shaft of the motor is directly coupled to a crankshaft of the pump such that the shaft of the motor rotates at substantially the same speed as the crankshaft of the pump.  
Broussard et al., as previously discussed, disclose a system for hydraulic fracturing an underground formation (refer to abstract) comprising a pump (10, fig. 1) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ochring to include a shaft of the motor is directly coupled to a crankshaft of the pump such that the shaft of the motor rotates at substantially the same speed as the crankshaft of the pump, as taught by Broussard et al., for improving the efficiency of torque transmission to the pump. 
Regarding claim 16, Ochring disclose a hydraulic fracturing system (10, fig. 1 and refer to paragraph 0031) for fracturing a subterranean formation (16) comprising: an electric pump (36; refer to paragraphs 0031 and 0032: electricity generated in generator 50 is conveyed to line 72 connected to motor 39 which drives pump 36) fluidly connected to a well associated with the subterranean formation (16, see fig. 1) and configured to pump fluid into a wellbore (12) associated with the well (refer to paragraph 0031); 
at least one electric motor (39; refer to paragraphs 0031-0032) providing operational energy to the electric pump (36; refer to paragraphs 0031-0032); 
a variable frequency drive connected to the at least one electric motor (39) to control the speed of the at least one electric motor (refer to paragraph 0031); 
wherein a shaft (40, fig. 1 and paragraph 0031) connects the motor (39) to the pump (36) and drives the pump (36; refer to paragraph 0031), the electric pump (36) 
However, Ochring is silent to a shaft of the motor is directly coupled to a crankshaft of the pump such that the shaft of the motor rotates at substantially the same speed as the crankshaft of the pump and a torque output of the at least one electric motor is directly transmitted to the electric pump.  
Broussard et al., as previously discussed, disclose a system for hydraulic fracturing an underground formation (refer to abstract) comprising a pump (10, fig. 1) for pumping hydraulic fracturing fluid into the wellbore, the pump (10) having a pump shaft/crankshaft (182, fig. 6), and an electric motor (14) with a motor shaft (180) mechanically attached to the pump (10) to drive the pump (refer to abstract). Rotation of the motor shaft will cause the pump shaft to rotate at substantially the same speed (refer to abstract, paragraphs 0007, and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ochring to include a shaft of the motor is directly coupled to a crankshaft of the pump such that the shaft of the motor rotates at substantially the same speed as the crankshaft of the pump and a torque output of the at least one electric motor is directly transmitted to the electric pump, as taught by Broussard et al., for improving the efficiency of torque transmission to the pump. 
Regarding claim 20, the combination of Ochring and Broussard et al. teach all the features of this claim as applied to claim 1 above; Ochring further discloses at least . 
Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ochring (U.S. 2016/0208592A1), in view of Broussard et al. (U.S. 2015/0211524A1) as applied to claims 1 and 8 above, and further in view of Burnette (U.S. 2014/0255214A1). 
Regarding claims 7 and 13-15, the combination of Ochring and Broussard et al. teach all the features of this claim as applied to claims 1 and 8 above; however, the combination is silent to \\DE - 047158/100030 - 3259745 v1wherein the electric pump comprises limited gearing, \\DE - 047158/100030 - 3259745 v1wherein the limited gearing is internal to the electric pump, wherein the limited gearing is external to the electric pump. \\DE - 047158/100030 - 3259745 v1 
	Burnette discloses a fracturing pump assembly comprising a pump assembly (10, fig. 1) having any gearing necessary to enable actuation of an intensifier (12) by an electric motor (16; refer to paragraph 0015). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ochring and Broussard et al. to have the electric pump comprise limited gearing, as taught by Burnette,  \\DE - 047158/100030 - 3259745 v1wherein the limited gearing is internal to the electric pump, for protecting the gearing against damage or wherein the limited gearing is external to the electric pump, for ease of access during use and/or maintenance. 
Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive. 
Regarding claims 1. 8 and 16, applicant argues that the combination of Ochring and Broussard et al. fail to teach the shaft of the motor is directly coupled to a crankshaft of the pump without an intermediate gear reduction system such that the shaft of the motor rotates at substantially the same speed as the crankshaft of the pump.  Applicant further cites paragraph 0039 of Broussard et al. which states that the pump can further include additional features such as a 6.353 to 1 gear reduction. 
Examiner respectfully disagree and notes that the claim recites “a shaft of the motor is directly coupled to a crankshaft of the pump without an intermediate gear reduction system such that the shaft of the motor rotates at substantially the same speed as the crankshaft of the pump”. The claim implies that the gear reduction system is between the shaft of the motor and crankshaft of the pump. Even though Broussard et al. in general, disclose that the pump 10 can further include additional features such as a 6.353 to 1 gear reduction, it does not teach that the gear reduction system is between the shaft of the motor and crankshaft of the pump as stated in the claim. Also, Broussard et al. disclose that the pump 10 can further include additional features such as a 6.353 to 1 gear reduction, which implies that it cannot also include a 6.353 to 1 gear reduction.
The claim is reciting a negative limitation, i.e., “without an intermediate gear reduction system”.  If a claim is excluding structure than a teaching reference would also necessarily have to exclude that same structure.  This is the case in Broussard et 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
01/27/2021

/Nicole Coy/Primary Examiner, Art Unit 3672